Citation Nr: 0511848	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04 00-114	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
anterior shin splint.

2.  Entitlement to an initial compensable rating for a right 
anterior shin splint.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army Reserves from September 1983 to March 1984 and 
subsequent active duty with the U.S. Navy from December 1987 
to December 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the veteran's claims for service connection for a 
left shoulder strain, a left anterior shin splint, and a 
right anterior shin splint.  The RO assigned an initial 10 
percent rating for the shoulder strain and 0 percent 
(i.e., noncompensable) initial ratings for the shin splints.  
He filed a timely appeal seeking higher initial ratings for 
the shin splints.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial ratings, 
VA must consider whether he is entitled to "staged" ratings 
to compensate him for times since filing his claims when his 
disabilities may have been more severe than at others).  


FINDING OF FACT

Since filing his claims, the veteran's left and right 
anterior shin splints have caused recurrent pain in his 
anterior tibias, but with no associated limitation of motion 
in either leg or other evidence of musculoskeletal 
abnormality.  




CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating, 
but no higher, for the left anterior shin splint.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 
4.20, 4.40, 4.71a, Diagnostic Code (DC) 5261 (2004).

2.  The criteria are met for an initial 10 percent rating, 
but no higher, for the right anterior shin splint.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 
4.20, 4.40, 4.71a, DC 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letter of December 2001.  The December 2001 letter 
was sent prior to the RO's initial decision in May 2003.  So 
this was in accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the December 2001 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claims that 
was not on record at the time, the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the December 2001 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  The December 2001 VCAA 
letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of December 2001, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims eventually be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran submitted copies of his service 
medical records (SMRs), and private medical records were 
obtained from various healthcare providers.  The RO also 
obtained his VA outpatient treatment (VAOPT) records.  Other 
than the private medical records that were obtained, he has 
not indicated that he has any additional relevant information 
or evidence to submit, or which needs to be obtained.  
Furthermore, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claims.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to these 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of these claims.


Factual Background

The veteran's SMRs indicate he developed bilateral anterior 
shin splits during military service.  In May 2003, the RO 
granted service connection for this condition effective 
retroactively from September 2001.

The report of the April 2003 VA examination indicates the 
veteran reported that while on active duty in 1983, he had a 
gradual onset of shit splints.  He denied any significant 
trauma or injury.  He complained of left and right anterior 
shin pain, weakness, and stiffness.  He denied drainage, 
instability or abnormal movement.  He reported having flare-
ups approximately once a week lasting a half a day during 
which he was 70 percent of his normal self.

Upon objective physical examination, the veteran's gait was 
normal.  The left and right anterior shin showed no 
significant abnormality of color, deformity, swelling or 
atrophy.  Palpation of the left and right anterior shin 
showed no abnormality of temperature, crepitance or swelling.  
There was marked tenderness over the proximal middle lateral 
and medial aspect of the anterior tibia.  There did not 
appear to be any abnormal malunion, nonunion, loose motion or 
false joint.  There was no redness, heat, drainage or edema.  
There was no pain with resisted ankle dorsiflexion.  An X-ray 
revealed no significant bone, joint or soft tissue 
abnormality.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for his disabilities, 
just after establishing his entitlement to service connection 
for them, VA must consider whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Anterior shin splints are not specifically provided for in 
the rating schedule.  So the RO evaluated them, by analogy, 
using the criteria for limitation of extension of the leg.  
See 38 C.F.R. § 4.71a, DC 5261 (2004).  Under DC 5261, a 
noncompensable rating is warranted when extension is limited 
to 5 degrees; a 10 percent rating for extension limited to 10 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 30 percent rating for extension limited to 
20 degrees; a 40 percent rating for extension limited to 30 
percent; and a 50 percent rating for extension limited to 45 
degrees.  Id.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which has been rated 
- at least by analogy - on the basis of range of motion, VA 
must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran alleges that his anterior shin splints cause 
pain, weakness, and stiffness, but no abnormal movement.  The 
Board notes that evaluating this disability by analogy under 
the rating criteria for limitation of extension of the leg 
(DC 5261), while perhaps the closest available rating 
criteria from an anatomical standpoint, is not sufficient, in 
and of itself, to assess the resulting level of functional 
impairment.  This is because the shin splints affect his 
anterior tibias - not his knees or ankles.  So, 
unsurprisingly, there is no resulting limitation of motion.  
Indeed, evaluating solely on the basis of this DC can only 
result in a noncompensable rating in this instance.  But, as 
alluded to earlier, VA must also take into account the extent 
of his pain and premature fatigability, especially during 
flare-ups when these and other symptoms are perhaps worse.  
See DeLuca v. Brown, 8 Vet. App. at 204-7.

Also bare in mind that the assignment of a particular DC is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code(s) would be 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  And for the reasons 
stated, there is justification for considering factors 
additional to those considered by the RO.

Since there are repeated indications of pain, it is 
reasonable to presume there are times when the veteran has 
some measure of associated functional impairment-albeit 
apparently no more than slight.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2004) recognize painful motion with joint or 
periarticular pathology as productive of disability.  This is 
usually in the context of musculoskeletal disabilities 
involving joints, where there is, say, additional limitation 
of motion above and beyond that normally shown on objective 
clinical testing due to the extent of the pain or painful 
motion.  See DeLuca v. Brown, 8 Vet. App. at 204-7.  But 
under the facts and circumstances of this case, it is equally 
applicable, especially if all reasonable doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
see, too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Absent objective medical evidence of additional functional 
impairment, however, other than that attributable to pain, 
there simply is no basis for assigning an initial rating 
higher than 10 percent for each lower extremity.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  And since the veteran's anterior shin splints 
have been no more than 10 percent disabling since filing his 
claim, he also cannot receive "staged" ratings under 
Fenderson, either.


ORDER

A 10 percent initial rating, but no higher, is granted for 
the left anterior shin splint, subject to the laws and 
regulations governing the payment of VA compensation..

A 10 percent initial rating, but no higher, is also granted 
for the right anterior shin splint, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


